Case 1:21-cv-02942-FB-JRC Document 1-2 Filed 05/25/21 Page 1 of 8 PageID #: 8




                Exhibit 1
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                           INDEX NO. 503661/2021
NYSCEF DOC.Case
            NO. 1:21-cv-02942-FB-JRC
                1                    Document 1-2 Filed 05/25/21 PageRECEIVED
                                                                      2 of 8 PageID #: 9 02/15/2021
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ------------------------------------------------------------------X
          LAW OFFICES OF ALEKSANDR VAKAREV
                                                                                    SUMMONS
                                                  Plaintiff(s),                     Index #
                           -against-
                                                                                    Basis of Venue is
          CUNEO, GILBERT & LaDUCA, LLP and BARRETT                                  Contractual
          LAW GROUP, PA



                                                   Defendant(s)
          -------------------------------------------------------------------X
          To the above named Defendants:

                     YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to
          serve a copy of your answer on the Plaintiff attorney within 20 days after the service of this
          Summons, exclusive of the day of service of this summons or within 30 days after service of this
          Summons is complete if this summons is not personally delivered to you within the State of New
          York.

                      In case of your failure to answer this Summons, a judgment by default will be taken
          out against you for the relief demanded in the Complaint, together with the cost(s) of this action.

          DATED: Brooklyn, New York
                 February 12th, 2021



                                                                                 Yours Truly,


                                                                                 ______________________
                                                                                 BLANK & STAR, PLLC
                                                                                 Attorney for Plaintiff(s)
                                                                                 387 New Lots Avenue
                                                                                 Brooklyn, New York 11207
                                                                                 Telephone: 718-498-3333




                                                               1 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                   INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 3 of 8 PageID
                                                                     RECEIVED      #: 1002/15/2021
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ------------------------------------------------------------------X
          LAW OFFICES OF ALEKSANDR VAKAREV

                                                  Plaintiff(s),                  VERIFIED COMPLAINT
                           -against-                                             Index #

          CUNEO, GILBERT & LaDUCA, LLP and BARRETT
          LAW GROUP, PA

                                                   Defendant(s)
          -------------------------------------------------------------------X

                   Plaintiff(s), by their attorneys, BLANK & STAR, PLLC, as and for a cause of action

          alleges upon information and belief as follows:


                                       AS AND FOR A FIRST CAUSE OF ACTION


              1.           At all times herein mentioned, plaintiff, Law Offices of Aleksandr Vakarev, was a

          law firm with its principle place of business within the County of Kings, City and State of New

          York.

              2.           At all times hereinafter mentioned, Defendant Cuneo, Gilbert & LaDuca, LLP is a

          law firm with offices located within the County of Kings, City and State of New York.

              3.           At all times hereinafter mentioned, Defendant Barrett Law Group, P.A. is a law

          firm with offices located in Lexington, Mississippi. .

              4.           On or about October 13th, 2016, Ms. Abeer Alrabahi was involved in a tragic

         accident where in she suffered injuries and her infant daughter tragically lost her life.




          2
                                                               2 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                 INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 4 of 8 PageID
                                                                     RECEIVED      #: 1102/15/2021
                                                                               NYSCEF:




              5.        On or about October 14th, 2016, Ms. Alrabahi contacted and had an initial

         meeting and consultation with plaintiffs, and thereafter formally retained plaintiff to represent

         her for her personal injury action, all surrounding said October, 2016 event.

              6.        From October 14th, 2016, plaintiff zealously and vigorously represented Ms.

         Alrabahi, expending hundreds of hours of time prosecuting her claim and on or about November

         22nd, 2017 obtained an offer from the defendant’s carrier in the underlying action in the amount

         of One Million Five Hundred Thousand Dollars ($1,500,000.00) for the personal and emotional

         injuries sustained by Ms. Alrabahi.

              7.        Said offer was relayed to Ms. Alrabahi who declined to accept that offer.

              8.        On or about July 9th, 2018, plaintiff received notice via Federal Express, that the

         defendant has been retained by Ms. Aabeer Al-Rabahi, together with the Barrett Law Group of

         Lexington, Mississippi to represent her for the events that transpired on October 13th, 2016.

              9.        Thereafter, upon information and belief, the defendant The Barrett Law Group of

         Mississippi thereafter worked with defendants Cuneo, Gilbert & LaDuca as it pertains to Ms.

         Alrabahi’s claims.

              10.       Plaintiff was not discharged for cause.

              11.       On or about August 13th, 2018, defendants consented and agreed that they shall be

         obligated to keep and maintain the entire legal fee regarding this action in their IOLA escrow

         account and provide proof of same to plaintiffs upon request.

              12.       Plaintiff thereafter had learned that Ms. Alrabahi’s action was settled sometime

         within the months after defendant overtook said action in an amount of One Million Nine

         Hundred Fifty Thousand Dollars ($1,900,000.00) for her claim.




          3
                                                      3 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                 INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 5 of 8 PageID
                                                                     RECEIVED      #: 1202/15/2021
                                                                               NYSCEF:




              13.        Plaintiff has demanded payment of the moneys owe them for the attorney’s fees

          regarding their representation in this matter for the claim for personal injuries, and defendants

          have wrongly refused to pay them.

              14.        This action seeks ascertainment of the total legal fee generation in the Alrabahi

          action for the claim for personal injuries for Ms. Alrabahi’s claim, a determination of the amount

          of money due to plaintiff for their representation, and Judgment directing that payment of that

          money, interest on the amount to be paid from the date that the settlement funds were received

          by defendants, to which plaintiff is entitled.



                                       PARTIES, JURISDICTION AND VENUE

              15.        At all times herein mentioned, plaintiff, Law Offices of Aleksandr Vakarev, was a

          law firm with its principle place of business within the County of Kings, City and State of New

          York.

              16.        At all times hereinafter mentioned, Defendant Cuneo, Gilbert & LaDuca, LLP is a

          law firm with offices located within the County of Kings, City and State of New York.

              17.        At all times hereinafter mentioned, Defendant Barrett Law Group, P.A. is a law

          firm with offices located in Lexington, Mississippi.

              18.        This Court has jurisdiction over this matter because the substantive conduct

          underlying this action took place in Kings County and venue is proper in this Court, among other

          reasons, because defendants have consented that “Supreme Court, Kings County” shall be the

          venue of this action if plaintiff and defendant cannot agree on a division of legal fees between

          them.

              19.        Upon information and belief, the Alrabahi case has settled.




          4
                                                           4 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                   INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 6 of 8 PageID
                                                                     RECEIVED      #: 1302/15/2021
                                                                               NYSCEF:




              20.         As a result of said resolution, defendant owes plaintiff full and complete

          attorney’s fees for the value of their services that were rendered in the representation of the claim

          for the Alrabahi claim, which include the full attorney’s fees in the amount of 33.33% of total

          offers that plaintiff had obtained on the claim for Ms. Alrabahi ($1,500,000.00) prior to their

          discharge without cause.

              21.         As a result of said resolution, defendants have been unjustly enriched by their

          attempt to claim any valid entitlement to any attorneys fee generated on the first One Million

          Five Hundred Thousand Dollars ($1,500.000.00) for the claim of Ms. Alrabahi, as said offer was

          already generated and obtained by the plaintiff only after the hundreds of hours and zealous

          representation by this plaintiff, all to the detriment of the plaintiff.

              22.         Any result respectfully allowing defendant to have a valid right to any amount of

          the attorney’s fees that are below said offers and that were previously obtained by this plaintiff

          would be to the detriment of the plaintiff, at the plaintiff’s expense, and would be

          against equity and good conscience to permit the defendants to retain what is sought to be

          recovered by this plaintiff.

                                            SECOND CAUSE OF ACTION
                                                (ACCOUNTING)


              23.         All allegations set forth above are reiterated here.

              24.         Plaintiff has an interest in the legal fee generated by the Alrabahi case, which,

          upon information and belief, were remitted to and taken by the defendants, nothwithstanding the

          existence of this interest.

              25.         Because of his interest in the legal fee generated by the Alrabahi case, plaintiff is

          entitled to a full, complete, true and accurate information about the legal fee.




          5
                                                           5 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                    INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 7 of 8 PageID
                                                                     RECEIVED      #: 1402/15/2021
                                                                               NYSCEF:




              26.          Plaintiff has demanded information detailing the legal fee and expenses related to

          the Alrabahi case, as well as the production of defendants’ closing statement; nothwithstanding

          these lawful demands, defendants have wrongly failed or refused to provide or otherwise

          produce this information and documentation, and defendants have denied to provide said

          documents.

              27.          Plaintiff has no independent means or ability to ascertain the amount of the legal

          fees and expenses generated by the Alrabahi case.

              28.          Plaintiff is entitled to an accounting from PC for the legal fee generated by the

          Alrahabi case.

                           WHEREFORE, plaintiff requests judgment granting them:

              a.       On the First Cause of Action, a determination that plaintiff’s are entitled to one-third
                       of the legal fee generated by the Alrabahi case on the offers previously obtained by
                       the plaintiffs for said claims;
              b.       Judgment directing defendant pay to plaintiff an amount equal to one-third of the
                       total legal fee generated by the Alrabahi case offers previously obtained by the
                       plaintiffs for said claims -plus interest, costs, and attorneys fees necessary to enforce
                       their agreement;
              c.       On the Second Cause of Action, a proper accounting for the attorneys' fees and
                       expenses in the Alrabahi case;
              d.       Reimbursement of plaintiffs' reasonable attorneys' on the Second Cause of Action, a
                       proper accounting for the attorneys' fees and expenses in the Alrabahi case;
              e.       Reimbursement of plaintiff’s reasonable attorneys' fees and costs in this action;
              f.       Prejudgment interest from the date that defendants received the settlement proceeds,
                       inclusive of attorneys' fees, in the Alrabahi case; and
              g.       Such other and further relief as the Court deems appropriate.

          Dated: Brooklyn, New York
                 February 12th, 2021
                                                              Yours, etc.
                                                              _____________________
                                                              Blank & Star, PLLC
                                                              Helene Blank, Esq
                                                              Attorneys for Plaintiff(s)




          6
                                                         6 of 7
FILED: KINGS COUNTY CLERK 02/15/2021 04:38 PM                                                                 INDEX NO. 503661/2021
          Case
NYSCEF DOC. NO.1:21-cv-02942-FB-JRC
                1                   Document 1-2 Filed 05/25/21 Page 8 of 8 PageID
                                                                     RECEIVED      #: 1502/15/2021
                                                                               NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ------------------------------------------------------------------X
          LAW OFFICES OF ALEKSANDR VAKAREV

                                                   Plaintiff(s),                     SUMMONS AND
                            -against-                                                VERIFIED COMPLAINT
                                                                                     Index #
          CUNEO, GILBERT & LaDUCA, LLP and BARRETT
          LAW GROUP, PA



                                                   Defendant(s)
          -------------------------------------------------------------------X




          ------------------------------------------------------------------------------------------------------------

                                        SUMMONS AND VERIFIED COMPLAINT

          ------------------------------------------------------------------------------------------------------------




                                                    BLANK & STAR, PLLC
                                                    Attorney for Plaintiff(s)
                                                    387 New Lots Avenue,
                                                    Brooklyn, NY 11207
                                                    718 498-3333




          7
                                                                7 of 7
